IN THE SUPREME COURT OF TENNESSEE
                             AT KNOXVILLE
                                    May 8, 2012 Session

      READY MIX, USA, LLC v. JEFFERSON COUNTY, TENNESSEE

          Appeal by Permission from the Court of Appeals, Eastern Section
                       Chancery Court for Jefferson County
                 No. 99113    Jon Kerry Blackwood, Senior Judge


                  No. E2010-00547-SC-R11-CV - Filed August 30, 2012


The plaintiff, a producer of construction aggregates, acquired property with proven reserves
for mining and quarrying operations. Afterward, Jefferson County enacted a comprehensive
zoning ordinance limiting the use of the property to agricultural purposes. Before the
passage of the ordinance, the plaintiff undertook various activities designed to establish
business operations. When the county issued a stop work order, the plaintiff, without first
receiving a decision from the county’s board of zoning appeals, filed a declaratory judgment
action arguing that the portion of the property not previously subject to zoning qualified as
a pre-existing non-conforming use, protected by Tennessee Code Annotated section 13-7-208
(1992). After concluding that the plaintiff was not required to exhaust its administrative
remedies, the trial court ruled that the business activities on the property were “in operation”
at the effective date of the ordinance for purposes of grandfather protection under section 13-
7-208. Because the Court of Appeals held that the plaintiff had failed to exhaust its
administrative remedies, the judgment was set aside. We hold that the trial court, under these
circumstances, did not err by ruling that the plaintiff was not required to exhaust the
administrative remedies. We further hold that the evidence does not preponderate against
the trial court’s finding that the plaintiff had established operations sufficient to qualify for
protection under Tennessee Code Annotated section 13-7-208.

 Tenn. R. App. P. 11; Judgment of the Court of Appeals Reversed; Judgment of the
                             Trial Court Reinstated

G ARY R. W ADE, J., delivered the opinion of the Court, in which C ORNELIA A. C LARK, C.J.,
J ANICE M. H OLDER, and S HARON G. L EE , JJ., joined. W ILLIAM C. K OCH, J R., J., filed a
concurring opinion.

Arthur G. Seymour, Jr. and Benjamin C. Mullins, Knoxville, Tennessee, for the appellant,
Ready Mix, USA, LLC.
S. Douglas Drinnon and Larry Ray Churchwell, Dandridge, Tennessee, for the appellee,
Jefferson County, Tennessee.

                                            OPINION
                              I. Facts and Procedural History
       In 1998, Jefferson County (the “County”), the defendant in this suit for declaratory
judgment, enacted a comprehensive zoning ordinance which limited the use of a parcel of
land located on Old Andrew Johnson Highway in the New Market community to agricultural
purposes. The plaintiff, Ready Mix, USA, LLC (“Ready Mix”), the current owner of the
property, is the successor entity to the original plaintiff, American Limestone Company, Inc.
(“ALC”),1 which was a subsidiary of American Smelting and Refining Company
(“ASARCO”), the prior record owner. In some portions of the opinion, Ready Mix, ALC,
and ASARCO will be referred to collectively as “the Company.”

        The “Grasselli property”2 (“the property”), which is the subject of this litigation,
consists of approximately 300 acres. From the 1880s until 1967, a variety of companies used
the property for both surface and subsurface mining. In 1971, ASARCO acquired the
property as future aggregate mineral reserves,3 which were estimated at 149 to 150 million
tons in weight. No zoning regulations existed at that time. In 1989, ASARCO, which leased
various portions of the land for agricultural purposes, asked for and received permission from
the property assessor for the land to be classified as agricultural for real estate tax purposes.4


        1
          ALC representatives testified that Rinker Materials acquired ALC in 2000 and that Ready Mix
acquired Rinker Materials in 2008. While the record does not provide details of these acquisitions, two of
the witnesses—Travis Paris and Charles Crosby—have remained employees throughout the acquisitions, and
the corporate offices have remained at the same address.
        2
         Because Grasselli Chemical Company once owned the property, it was referred to at trial as the
“Grasselli property.”
        3
          Reserves, according to trial testimony, are “future deposits . . . that [the owner] could develop and
turn into aggregates that [it] could market and sell.”
        4
            See Tenn. Code Ann. § 67-5-1008 (2011). Section 67-5-1008 provides, in pertinent part:

        (b)(1) After a parcel of land has been classified by the assessor of property as agricultural,
        forest, or open space land under the provisions of this part, the assessor of property shall
        record it on a separate list for such classified property, and the assessor shall record with the
        register of deeds the application for such classification of the property. Any fees that may
        be required shall be paid by the property owner.

        (2) Henceforth, the assessor shall appraise the land and compute the taxes each year based
                                                                                             (continued...)

                                                      -2-
ASARCO did not engage in any active mining operations on the property from 1971 until
1998.

        In 1992, Jefferson City, pursuant to a statute authorizing municipalities to zone
“territory adjoining but outside of” its boundaries, enacted an ordinance that applied to
approximately one-half of ASARCO’s property.5 The zoning boundary traversed the
property from northwest to southeast. The Jefferson City ordinance classified the area east
of the zoning boundary as A-1 agricultural use, which did not include quarrying or surface
mining as permissible uses.6 The property to the west of the boundary remained un-zoned


        4
         (...continued)
        upon both:

        (A) The twenty-five percent (25%) of appraised value applicable to property in the farm
        classification and present use value; and

        (B) Farm classification and value as determined under part 6 of this chapter, but taxes shall
        be assessed and paid only on the basis of farm classification and present use value under the
        provisions of this part.
        5
        In the enactment of the ordinance, the city relied on its extraterritorial zoning powers, pursuant to
Tennessee Code Annotated section 13-7-302 (1992), which states, in pertinent part:

        Power is hereby granted to the chief legislative body of any municipality to establish by
        ordinance zones or districts in territory adjoining but outside of such municipality and lying
        within planning regions in which the municipal planning commission has been designated
        as the regional planning commission under § 13-3-102, and in which territory the county has
        no zoning already in force[.]
        6
            Jefferson City Zoning Ordinance No. 92-27 provided, in pertinent part, that land zoned as A-1 was

        established to provide, within the rural zone, areas of open development and natural features
        characterized by remoteness, steepness, impermeability or shallowness of soil, high water
        table, or other features which render uneconomical the provision of urban capacity streets,
        sanitary sewers, water supply, school, and fire protection or which characteristics render
        undesirable the present conversion of the area to urban uses. It is intended that such areas
        permit dwellings occupied by those engaged in full or part-time non-farm employment
        “baby” farms or estate-sized properties served with on-site sewage disposal. The following
        uses are permitted:

        11-5000.1. Agricultural uses and their accessory structures. Detached single family
        dwellings. Signs advertising the sale of farm products produced on the premises. Roadside
        stands for the sale of handicrafts and products of the soil produced primarily or entirely on
        the premises, provided that no stand shall be located closer than two hundred (200) feet to
                                                                                                (continued...)

                                                      -3-
by either Jefferson City or Jefferson County.

       On June 25, 1998, ALC’s president informed ASARCO by letter that the County had
a proposed comprehensive zoning ordinance under consideration that might limit the
potential uses for the property. This correspondence, in pertinent part, provided as follows:

        Jefferson County is developing zoning regulations. [ALC] . . . has researched
        the zoning and tells us that we need to get whatever permits are necessary for
        quarrying as soon as possible and to do a limited amount of quarrying. For this
        reason, we need to move forward as quickly as possible on this property to
        establish zoning for a quarry operation before some other type of zoning is put
        on this property.

In the following month, ALC, recognizing the need to have an additional supply of raw
materials so that one of its processing plants was not solely dependent on its other quarries,
acquired the subject land from its parent company. ALC informed the property assessor that
it would no longer claim the property as agricultural for real estate tax purposes. Almost
immediately, ALC began to develop the property with the intent to mine and quarry the
aggregates, including gravel and crushed stone. On August 17, 1998, the Jefferson County
Commission passed an ordinance which zoned the entire property as agricultural, prohibiting
any type of surface mining or quarrying at that location. Pursuant to Tennessee Code
Annotated section 13-7-306 (1992), the County’s adoption of zoning regulations repealed by
operation of law the earlier, extraterritorial zoning by Jefferson City:

        In any county in which regional zoning has been adopted under this part,
        whenever the county legislative body adopts county zoning to cover at least
        such regional area and has provided for the administration and enforcement
        thereof, then and thereby the zoning provided for such regional area under this
        part is automatically superseded and repealed.

Tenn. Code Ann. § 13-7-306 (1992).



       6
         (...continued)
        the nearest residence other than the farmstead with which it is associated.

        11-5000.2. Agricultural uses: farming uses such as barns, silos, livestock crops, etc., shall
        not be regulated under this resolution.

Special use exceptions under the ordinance included churches, cemeteries, airports, golf courses, parks,
fairgrounds, home occupations, and public utilities, but not mining or quarrying activities.

                                                    -4-
        By letter dated November 30, 1998—some three and one-half months after the
ordinance was passed—Robert Elwood, the zoning officer for the County, informed ALC
that it would be required to apply for re-zoning in order to conduct quarrying activities on
the property and directed the Company “not [to] start operations until [it] complies with the
‘Jefferson County Zoning Resolution.’” The Company continued its operations, however,
and did not receive a stop work order until December 9, 1998.7 The record indicates that
ALC initially requested a hearing before the County’s board of zoning appeals to appeal the
stop work order.8 When, however, the hearing was postponed several times, suit was filed
before any further consideration of the issue. On August 2, 1999, almost nine months after
the issuance of the stop work order, ALC filed a declaratory judgment action against the
County seeking to set aside the order on the basis that it had established a pre-existing use
on the property pursuant to Tennessee Code Annotated section 13-7-208 and Article 6.2 of
the newly adopted Jefferson County Zoning Resolution,9 the terms of which allow businesses
to continue established operations regardless of any prohibitions in the new zoning
classification. In the alternative, ALC asserted that the vested rights doctrine operated to bar


        7
           While the Court of Appeals, Ready Mix, USA, LLC v. Jefferson Cnty., E2010-00547-COA-R3-CV,
2011 WL 2369293, at *1 (Tenn. Ct. App. June 9, 2011), and the County refer to the November 30, 1998
letter as a stop work order, the contents of that letter do not technically support that description. The letter
stated, in pertinent part, as follows:

       During our conversation in October, you indicated the intention[] of [ALC] was to start some
       type of industrial operation on this property. After researching the matter further, I find that
       this property is in the “Zoning District of A-1” which does not allow any industrial use.
       Therefore, [ALC] will be required to apply for re-zoning . . . because of the potential for
       impacting the environment negatively. Do not start operations until your company complies
       with the “Jefferson County Zoning Resolution.”

The trial court found that the December 9, 1998 stop work order was the only such order issued.
        8
          Local governments are required to create a county board of zoning appeals. Tenn. Code Ann. §
13-7-106(a) (1992) (“The legislative body of any county which enacts zoning regulations . . . shall create a
county board of zoning appeals.”). A board of zoning appeals has the authority to “[h]ear and decide appeals
where it is alleged by the appellant that there is error in any order, requirement, decision or refusal made by
the county building commissioner or any other administrative official in carrying out or enforcement of any
ordinance enacted pursuant to this part.” Id. § 13-7-109(1).
        9
            Article 6.2 of Jefferson County’s Zoning Resolution states:

        6.2. Non-conforming Uses. All buildings and land uses in existence at the time of the
        adoption of this code shall be allowed to remain unless they are destroyed over sixty (60)
        percent of their value or vacated for a minimum of six (6) consecutive months. If buildings
        are destroyed after adoption of this code, any reconstruction must be in accordance with the
        requirements of the zoning resolution.

                                                      -5-
the application of the ordinance.

       On September 21, 1999, the County responded that ALC had neither exhausted its
administrative remedies nor established a pre-existing non-conforming use, and therefore,
its operations violated the zoning ordinance. The County filed a motion for summary
judgment on March 20, 2000. The suit was delayed when the chancellor entered an order of
recusal.10 Ready Mix, a successor entity of ALC, became the record owner of the property
in 2008, some nine years after the initiation of this litigation. The trial court denied the
motion for summary judgment in March of 2009. Afterward, the trial court conducted a
bench trial over a two-day period.

        Travis Paris, a geologist in charge of environmental management for the Company,
was originally hired in 1991 and had retained his position throughout various corporate
changes. At trial, he testified that because Jefferson City had zoned the eastern portion of
the property as agricultural, he recommended that the Company initiate the “production and
development of an active operation” on the western portion of the property, which was
located outside of the city’s zoning limits. He testified that he had further advised the
Company that before any mining activity could take place east of the zoning boundary,
Jefferson City would have to change the zoning classification from agricultural. Paris
prepared a proposed mining plan for the Company, designating optimal locations on the
property west of the zoning boundary and proposing a processing plant site. On July 10,
1998, shortly after the title to the property was transferred by ASARCO to ALC, the
Company applied for and ultimately received a general storm water permit from the
Tennessee Department of Environment and Conservation, which Paris described as the
minimum requirement for “anything which disturbs the surface in . . . Tennessee.” A letter
documented the Company’s intent to “make a number of blasts over the next year to establish
a presence for zoning and similar purposes.” During this period, Paris also submitted an
application for an air permit on behalf of the Company, seeking authorization for the use of
machinery in its processing of stone.11 The permit was granted in January of 1999, shortly
after the stop work order had been issued by the County. Paris described the reserves on the
subject property as “proven reserves,” meaning that the reserves had been identified either
by sight or by the use of various investigative drilling methods. He pointed out that the
Company constantly sought sources of stone reserves, so as to assure uninterrupted


       10
          The chancellor entered an order of recusal on October 27, 1999. While a replacement judge was
assigned, the motion for summary judgment was never addressed. On May 15, 2008, the Chief Justice
assigned Judge Jon Kerry Blackwood to hear the case. See Tenn. Code Ann. §§ 17-2-201 to -202.
       11
          Paris explained that processing the mined materials required the use of certain machinery that
could not be operated without air permits from the Tennessee Department of Air Pollution Control.

                                                  -6-
operations and also to “keep competition to a minimum.”

       Charles Crosby, an employee of Aggregates USA, a division of Ready Mix, acted as
overseer of the conversion of the property into an active quarry. In an effort to determine
the suitability of the property as a quarry site, Crosby—at a time when ASARCO was the
record owner of the tract—identified the location of the mine shaft, the railroad workings,
and the already open mining pits. Crosby testified that the first major step after the
“scouting” process was to clear the land of overgrown brush and vegetation. The
westernmost pit, partially located outside of the city’s zoning boundary and referred to as “pit
one,” was designated as the site of the first operations. On July 23, August 20, and October
1, 1998, the Company conducted three different “shots”—explosions that are designed to
break up rock for usage. In order to determine the most effectual manner of removing the
rock, the Company consulted with K&W Drilling, a drilling contractor, and Cherokee
Explosives, a blasting contractor. From July 1998 until the end of the calendar year, pit one
produced 4,600 tons of rock, much of which was used for roadways and a ramp on the
property. The remainder was either moved offsite to be crushed or processed and then
transported to another location for resale.

        Crosby explained that during this period, the Company installed a truck scale, erected
a scale house, and set up office operations in a trailer equipped with telephone lines and
electricity. The Company also moved heavy equipment and other machinery onto the
property in order to complement excavation and quarrying operations, including multiple
front-end loaders, a bulldozer, a Trac highlift, an apron feeder, and a rock crusher. Crosby
estimated that the Company had spent approximately $112,000 on the conversion of the
property into an active quarry. He conceded that a portion of the work was done after
Jefferson County had zoned the western portion of the property as agricultural.12



       12
            Jefferson County Zoning Resolution 98-24 provided as follows:

       9.3. Agricultural-Forestry District, A-l.

       Uses Permitted. Single family houses, duplexes, agricultural uses and sales including barns,
       storage sheds, single chasis mobile homes on individual lots, neighborhood commercial
       convenience uses including barber and beauty shops, gasoline stations, dry cleaners, doctors
       and veterinarian offices and clinics, grocery stores, repair shops, laundromats, car washes,
       day care centers, drug stores, customary home occupations, airports and air strips, schools
       and other government uses, travel trailer parks, campgrounds, marina operations, ventilation
       facilities for sub-surface mines and semipublic uses including churches.

       Uses Prohibited. Any item not specifically noted above, unless the Jefferson County Board
       of Zoning Appeals deems a proposed use similar to a type listed above.

                                                   -7-
        In 2000, surveyor and engineer Gary Norvell was hired by the Company “to determine
the relationship between the zoning map of Jefferson County [and that of] Jefferson City to
where excavation had taken place on site.” He testified that the Company’s blast and
excavation areas were in existing quarries between 31 to 101 feet west of the city’s zoning
boundary. Norvell made no attempt to ascertain the actual location of the drill holes or to
determine precisely where the explosives were placed.

        Marvin Adam, a consultant with extensive experience in both mining operations and
engineering, was hired by the Company to determine “whether or not [there] was an active
operation . . . at the time [of the new zoning ordinance].” Prior to his employment in this
litigation, Adam, who had been asked to estimate the mineral reserves, determined that the
property contained nearly 150 million tons of provable reserves. Much of Adam’s testimony
addressed the importance of reserves in the mining industry. He described the property’s
location as an attractive feature and pointed out that proven reserves were particularly
valuable as a deterrent to competition. According to Adam, reserves qualified as “an integral
part of every mining operation.” He explained that “as soon as you exhaust the reserves,
you’re either out of business or you go someplace else.” The following exchange occurred
during Adam’s redirect examination:

       Q: [Y]ou were asked so even though . . . there are no employees out there,
       there’s no hauling rock, there’s no shots being pulled, there’s no digging,
       there’s no drilling, there’s no quarrying, it is still an active drilling, blasting,
       rubblizing quarrying operation?

       A: That’s correct.

       Q: And then . . . [defense counsel] said . . . [“]your testimony is that with no
       activity whatsoever going on that property regarding surface mining or
       subsurface mining it is an active drilling, blasting, rubblizing quarry
       operation,” and your answer was?

       A: That’s true. That’s what it is.

In Adam’s opinion, therefore, the property became an active quarry operation upon
acquisition, regardless of any improvements made in preparation of production.

      At the conclusion of the Company’s proof, the County moved for a directed verdict
based on the claim that the Company, by failing to pursue a hearing before the board of
zoning appeals, had not exhausted its administrative remedies. When the trial court denied
the motion, the County produced two witnesses and the deposition of a third.

                                               -8-
       Rodney Martin, a licensed land surveyor, described the city zoning boundary as
“pretty close” to that determined by the Norvell survey. In an effort to illustrate that only a
minimal amount of activities had occurred west of the city’s zoning boundary line prior to
the passage of the ordinance, Martin expressed the view that the Company’s blast piles and
disturbed rock in preparation of operations extended only fifteen feet or so into the area
newly zoned by the County.13

         Robert Elwood, the zoning officer for the County in 1998, testified by deposition that
the property had been zoned as agricultural, which did not permit surface mining and
quarrying activities. He recalled that, in response to complaints by residents in the area, he
had inspected the property in October and November of 1998 to ascertain the extent of the
Company’s activities. While acknowledging that there had been “some tree cutting and
clearing brush,” Elwood testified that he did not observe any mining or quarrying activities
at that time and only later learned that the Company had taken some “shots” on the property.

       Wayne Hinkle was a building inspector for Jefferson City in 1992, the year that
Jefferson City enacted the zoning ordinance extending the city’s regional zoning boundary.
He confirmed that the portion of the Grasselli property on the city side of the regional zoning
boundary line was zoned as A-1 agricultural. Hinkle also acknowledged that when Jefferson
County adopted the 1998 zoning ordinance, Jefferson City lost its right to zone
extraterritorially.

        At the conclusion of the proof, the trial court made extensive findings of fact and
conclusions of law. After determining that the blasting which had occurred on the property
located outside of the Jefferson City zoning boundary was a “permitted” use, the trial court
found that the Company had invested between $80,000 and $100,000 in conducting business
on the portion outside the city zoning boundary, thereby establishing a non-conforming use
entitled to protection—an “operation existing prior to the enactment of the [County] zoning
ordinance.”14 The trial court, which considered the “known history of the property for
mining” and its “proven resource[s] of approximately 150 million tons,” more specifically


        13
          Both Norvell’s and Martin’s surveys indicated that a portion of the Company’s blasting efforts had
occurred in Jefferson City—east of the city’s zoning boundary.
        14
           The lawful use of property prior to the enactment of a zoning ordinance but which would have
been prohibited afterward is often referred to as a “non-conforming use.” 1 Kenneth H. Young, Anderson’s
American Law of Zoning, §6.01 (4th ed. 1995). When the use is exempted from the application of the
ordinance because the property was used in a lawful way when the ordinance took effect, a non-conforming
use is considered “grandfathered.” Town of Orono v. LaPointe, 1997 ME 185, ¶ 13, 698 A.2d 1059, 1062;
Bryan A. Garner, A Dictionary of Modern Legal Usage 390 (2d ed. 1995); see also Lafferty v. City of
Winchester, 46 S.W.3d 752, 754 (Tenn. Ct. App. 2000).

                                                    -9-
found as follows:

       [Because] Jefferson County did not have any zoning regulations[,] . . . the
       operation of a quarry was a permitted use at the time of acquisition. After
       acquisition, [ALC] undertook various activities at the property with the
       intention of mining the aggregates . . . . The property was scouted and the
       various open pits on the property were located. [Because t]he property was
       overgrown and needed to be cleared[, ALC] started this process of clearing,
       as well as establishing roads. Also, [ALC] obtained permits for . . . shots and
       other permits for the operation of a quarry. . . . Three shots were taken on the
       property on July 23, August 20, and October 1, 1998. Various equipment was
       brought to the site, including scales, and crusher, office trailer and vehicles.
       Much of the rock that was blasted was used for the road infrastructure on the
       property. A load of rip rap was sold on site to a neighboring County Highway
       Department. Some of the rap was hauled to the Coy Plant in Jefferson City for
       processing. Various steps were taken to provide for utilities and phone
       services for the property.

        The trial court distinguished these circumstances from those presented in Dickson
County v. Jennette, No. M1999-00054-COA-R3-CV, 2000 WL 1121550 (Tenn. Ct. App.
Aug. 9, 2000),15 an unpublished opinion in a case involving similar facts, where the property
owner was deemed not to be entitled to the protection of Tennessee Code Annotated section
13-7-208 because he had made “mere preparations” to operate a quarry before the passage
of a zoning ordinance. Here, the trial court cited the lengthy history of the subject property’s
use for mining purposes, observing that “[o]ld and new maps . . . indicated numerous drilling
sites on the property,” whereas the owner in Jennette had just acquired the land, which had
no prior history of mining and, therefore, no confirmation of reserves. The trial court pointed
out other factual differences in the two cases, such as the blasting, the road construction and
the amount of equipment moved to the property, and of note, also considered as a factor the
testimony of Adam, who emphasized the importance of reserves and described as unique to
the industry the lengthy periods of time that reserves might remain unused. Cf. Lamar
Adver. Co. v. Farragut, 1986 WL 2639, at *4 (Tenn. Ct. App. Feb. 28, 1986) (the unique
nature of a particular business, such as the lack of a specific advertisement on a billboard for
a lengthy period of time, is a factor in the determination of “grandfather” status).
Referencing the holding in Lamar Advertising as precedent for the nature of the industry as
an appropriate consideration in the “grandfather” analysis and yet recognizing that the
diminishing assets doctrine had not been addressed by the courts of this state, the trial court
applied the doctrine as additional support for its finding that the business was “in operation,”

       15
            There was no application for permission to appeal filed with this Court.

                                                    -10-
within the meaning of the statute, prior to the adoption of the ordinance.16

      On direct appeal, a majority of the Court of Appeals reversed the trial court and
dismissed the action, holding that the Company had failed to exhaust its administrative
remedies by lodging an appeal of the stop work order issued by the County. In a dissenting
opinion, Judge Charles D. Susano, Jr. wrote that these circumstances involved legal
determinations and did not require any expertise on the part of a building official or board
of zoning appeals. In his view, the exhaustion of remedies was neither necessary nor
appropriate. Ready Mix, USA, 2011 WL 2369293, at *6-7.

                                  II. Standard of Review
       Because zoning laws are in derogation of the common law and operate to deprive a
property owner of a use of land that would otherwise be lawful, such laws are to be strictly
construed in favor of the property owner. Edwards v. Allen, 216 S.W.3d 278, 284 (Tenn.
2007). Nevertheless, because the statute at issue—Tennessee Code Annotated section 13-7-
208(b)—essentially creates an exception to allow an otherwise invalid use of land, Smith
Cnty. Reg’l Planning Comm’n v. Hiwassee Vill. Mobile Home Park, LLC, 304 S.W.3d 302,
310 (Tenn. 2010), any ambiguity regarding the statute’s applicability must be construed
against the owner of the land. SNPCO, Inc. v. City of Jefferson City, 363 S.W.3d 467, 474
(Tenn. 2012). Hence, the burden is on the property owner to establish that he or she can take
advantage of the protections of the statute. Id. at 475.

        In a civil action where the trial court sits without a jury, “review of findings of
fact by the trial court . . . shall be de novo upon the record . . . , accompanied by a
presumption of the correctness of the finding, unless the preponderance of the evidence is
otherwise.” Tenn. R. App. P. 13(d). Review of a trial court’s determinations on issues of
law is, however, de novo. Lind v. Beaman Dodge, Inc., 356 S.W.3d 889, 895 (Tenn. 2011).

                        III. Exhaustion of Administrative Remedies
       Determining the applicability of the administrative remedies doctrine serves as a
threshold issue in this appeal. If the Company was required to exhaust its administrative
remedies prior to filing a declaratory judgment action—as held by the Court of Appeals—this
Court would not be required to consider whether the Company had established a pre-existing
use that was “in operation” before the passage of the zoning ordinance which limited the


        16
          The diminishing assets doctrine, which is fully discussed in the remainder of this opinion, is
applied in some jurisdictions when determining whether a mining business qualifies as a pre-existing non-
conforming use. The doctrine is intended to accommodate the uniqueness of the mining industry by
recognizing that mining companies tend to hold property in reserve to be used in the future when other land
resources are depleted.

                                                   -11-
property to agricultural use.

        Initially, Tennessee Code Annotated section 13-7-106 (1992) states, in pertinent part,
that “[t]he legislative body of any county which enacts zoning regulations under the authority
of this part shall create a county board of zoning appeals.” An appeal to the board of zoning
appeals “may be taken by any person aggrieved . . . by any grant or withholding of a building
permit or by any other decision of a building commissioner or other administrative official,
based in whole or in part upon the provisions of any ordinance under this part.” Id. § 13-7-
108. Further, Tennessee Code Annotated section 13-7-109 grants the board of zoning
appeals the power to “[h]ear and decide appeals where it is alleged . . . that there is error in
any order, requirement, decision or refusal made by the county building commissioner or any
other administrative official in the carrying out or enforcement of any ordinance enacted
pursuant to this part[.]”

        When a statute provides for an administrative remedy, an aggrieved party must
ordinarily exhaust the remedy before seeking to utilize the judicial process. Thomas v. State
Bd. of Equalization, 940 S.W.2d 563, 566 (Tenn. 1997); Bracey v. Woods, 571 S.W.2d 828,
829 (Tenn. 1978). In Thomas, this Court observed that the exhaustion of remedies doctrine
allows an administrative body to “(1) function efficiently and have an opportunity to correct
its own errors; (2) afford the parties and the courts the benefit of its experience and expertise
without the threat of litigious interruption; and (3) compile a record which is adequate for
judicial review.” Thomas, 940 S.W.2d at 566. Nevertheless, unless the statute providing for
an administrative remedy requires exhaustion “by its plain words,” an administrative appeal
is not mandatory. Id.; see also Reeves v. Olsen, 691 S.W.2d 527, 530 (Tenn. 1985). Absent
a statutory mandate, the exhaustion of the administrative remedies doctrine is a matter of
judicial discretion. Thomas, 940 S.W.2d at 566 n.5; Reeves, 691 S.W.2d at 530; State ex rel.
Moore & Assocs., Inc. v. West, 246 S.W.3d 569, 577 (Tenn. Ct. App. 2005). When the issue
of exhaustion is discretionary, “[t]his Court will not conclude that a trial court has abused its
discretion unless the trial court ‘applied incorrect legal standards, reached an illogical
conclusion, based its decision on a clearly erroneous assessment of the evidence, or employed
reasoning that causes an injustice to the complaining party.’” Bailey v. Blount Cnty. Bd. of
Educ., 303 S.W.3d 216, 237 (Tenn. 2010) (quoting State v. Banks, 271 S.W.3d 90, 116
(Tenn. 2008)). A factor for consideration is whether judicial review would “prematurely
interrupt the administrative process.” Moore, 246 S.W.3d at 577-78. In any event, the
exhaustion of an administrative remedy is not required when the party seeking judicial review
presents questions of law rather than questions of fact. Bracey, 571 S.W.2d at 830; Fentress
Cnty. Bank v. Holt, 535 S.W.2d 854, 857 (Tenn. 1976).

      By dismissing the suit for the failure to exhaust administrative remedies, the Court of
Appeals relied upon its holding in Moore. Ready Mix, USA, 2011 WL 2369293, at *4-6.

                                              -12-
In Moore, a property owner constructed a hotel where the relevant zoning ordinance required
a landscape buffer between the hotel and the adjacent property. Moore, 246 S.W.3d at 572.
Although the owner constructed a buffer, the zoning administrator refused to issue a
certificate of compliance, contending that the buffer did not comply with the requirements
of the ordinance. Id. at 572-73. The owner immediately filed a declaratory judgment action,
seeking a judgment by the court that the constructed buffer “complied with the requirements
of the Metropolitan [Government of Nashville and Davidson County] Code.” Id. at 577. The
trial court ruled in favor of the owner. Citing the zoning board’s “experience and expertise”
in interpreting whether the nature of the construction complied with the terms of the code,
the Court of Appeals dismissed the suit, holding that the owner first had to lodge an appeal
with the board of zoning appeals before filing a declaratory judgment action. Id. at 580. The
Court of Appeals explained that because the owner’s “challenge was to the zoning
administrator’s denial of the certificate . . . [rather than] the validity of the ordinance
requiring the buffer or the applicability of that ordinance to its hotel,” an administrative
appeal was required. Id. at 579.

       Cherokee Country Club, Inc. v. City of Knoxville, 152 S.W.3d 466 (Tenn. 2004) also
provides guidance. Cherokee Country Club acquired adjacent land intending to demolish an
unoccupied residence. Id. at 469. The City of Knoxville enacted an “emergency demolition
ordinance” designed to prohibit demolition of any property under consideration for historic
preservation. Id. By the passage of an emergency ordinance, the City hoped to circumvent
the statutory procedural safeguards of notice, hearing, and review which govern zoning
ordinances. Id.; see Tenn. Code Ann. § 13-7-203 (2011).17 When a City building official
denied the property owner’s application for a demolition permit, the owner filed a declaratory
judgment action seeking a writ of mandamus. Cherokee Country Club, 152 S.W.3d at 469.
In response, the City argued that the owner should have appealed to the board of zoning
appeals before filing suit. Id. at 478-79. After determining that the ordinance constituted a
“substantial interference” with the use of the land and thereby qualified as a zoning
regulation subject to the notice and public hearing requirements, this Court ruled that an
exhaustion of the administrative remedy was unnecessary:

        [Cherokee] did not, however, challenge the Building Official’s discretion in
        denyngademoltonper tbasedont eor na c . Asars ta a nitai ea at t eBuidi gBoadofAdj sme sa Appeal,whi hwoul have
            i       ii mi          h di n e        eul, n dmi srtv ppe loh l n r         ut nt nd      s c       d


        17
           Local governmental bodies have no power to regulate land use absent a delegation of authority by
the General Assembly. Tennessee Code Annotated section 13-7-201(a)(1) grants that authority subject to
notice requirements. Tenn. Code Ann. § 13-7-203(a); see also Tenn. Code Ann. § 13-7-204. Nevertheless,
local governmental bodies may use their police powers to enact ordinances relating to health, safety, and
welfare without public notice and hearing. Cherokee Country Club, 152 S.W.3d at 471; see 1 Edward
Siegler, Jr., et al., Rathkopf’s The Law of Zoning and Planning § 1.02 (4th ed. 2003).

                                                        -13-
been limited to review of the Building Official’s discretion, would have afforded no review
over the key issues and would have afforded no possible remedy.

Id. at 479.

       In this instance, the Company has, in our view, presented a challenge to the
applicability of the zoning ordinance rather than to the discretion of the zoning official who
issued the stop work order. The complaint required an assessment of whether the Company,
by its actions prior to the passage of the zoning ordinance, invoked the protections of
Tennessee Code Annotated section 13-7-208 and qualified as a direct challenge to “the
applicability of th[e] ordinance” to the property. An administrative appeal to the board of
zoning appeals “would have afforded no review over the key issue[].” Cherokee Country
Club, 152 S.W.3d at 479. The applicability of the ordinance to the operations of the
Company presented a question of law and, therefore, did not require the exhaustion of
administrative remedies. Bracey, 571 S.W.2d at 830.

         By analogy, the vested rights doctrine, also known as the doctrine of substantial
liabilities, provides support for our conclusion.18 When a property owner has obtained a
permit allowing a certain use, and thereafter incurs substantial expenses in reliance on the
permit, the use may continue regardless of any zoning changes enacted by a municipality.
SCA Chem. Waste Servs., 636 S.W.2d at 437; see also Harding Acad. v. Metro. Gov’t of

        18
            In general, the vested rights doctrine provides that a zoning ordinance may not retroactively
deprive a property owner’s use of property. According to one authority, two conditions must be met in order
to claim protection under the doctrine: (1) prior approval by the governmental authority; and (2) a substantial
change in position by the property owner in reliance on the prior approval. 8A Eugene McQuillin, The Law
of Municipal Corporations § 25:183 (3d ed. 1986). Long recognized in this state, the doctrine “allows
property owners, who have acquired the requisite ‘vested’ interest under an existing zone, to use and develop
the property pursuant to said zone even if a subsequent zoning ordinance is enacted.” CK Dev., LLC v.
Town of Nolensville, No. M2010-00633-COA-R3-CV, 2012 WL 38287, at *11 (Tenn. Ct. App. Jan. 6, 2012)
(quoting Westchester Co. v. Metro. Gov’t of Nashville & Davidson Cnty., No. M2004-02391-COA-R3-CV,
2005 WL 3487804, at *3 (Tenn. Ct. App. Dec. 20, 2005)). Nevertheless, “[i]t is well settled that rights under
an existing ordinance do not vest until substantial construction or substantial liabilities are incurred relating
directly to construction.” State ex rel. SCA Chem. Waste Servs., Inc. v. Konigsberg, 636 S.W.2d 430, 437
(Tenn. 1982). The mere issuance of a permit does not result in protection from a zoning change under the
vested rights doctrine. Harding Acad. v. Metro. Gov’t of Nashville & Davidson Cnty., 222 S.W.3d 359, 367
(Tenn. 2007). Thus, a “municipality may revoke permission for a land use repugnant to a pending and later
enacted zoning ordinance, despite the fact that the application for the proposed use conformed to existing
regulations, as long as the permit holder has not relied upon the permit to his substantial detriment.” Id. In
sum, reliance on the vested rights doctrine requires “issuance of a building permit, plus substantial
construction and/or expenditures.” CK Dev., 2012 WL 38287, at *12 (citing 4 Patricia E. Salkin, American
Law of Zoning § 32:3 (5th ed. 2010)). In this instance, of course, the county did not give prior approval to
the Company to mine for aggregates.

                                                      -14-
Nashville & Davidson Cnty., 222 S.W.3d 359, 367 (Tenn. 2007). It is not necessary to
exhaust administrative remedies when bringing a claim under the vested rights doctrine. See,
e.g., SCA Chem. Waste Servs., 636 S.W.2d at 432 (bringing claim with writ of mandamus);
PEP Props. v. Town of Farragut, No. 1399, 1991 WL 50211 (Tenn. Ct. App. Apr. 10, 1991).
Similarly, a claim asserting the protections of Tennessee Code Annotated section 13-7-208
would not be so disruptive as to require an exhaustion of the administrative process. Reeves,
691 S.W.2d at 530.

       Aside from the County’s motion for directed verdict at the close of the Company’s
proof, there was no argument presented in the trial court regarding the exhaustion of
administrative remedies. The trial court found, as a matter of discretion, that “the [Company]
was not required to perfect an appeal to the Board of Zoning Appeals” under these
circumstances. Because the primary issue for consideration was the applicability of the
“grandfather” statute, we hold that the trial court did not “appl[y] incorrect legal standards,
reach[] an illogical conclusion, base[] its decision on a clearly erroneous assessment of the
evidence, or employ[] reasoning that causes an injustice to the complaining party.” Bailey,
303 S.W.3d at 237.

                          IV. Pre-existing Non-conforming Use
        Although the County’s zoning ordinance would clearly prohibit mining and quarrying
on the property, the Company asserts that Tennessee Code Annotated section 13-7-208
protects the operations that began prior to the passage of the ordinance. The power of a
county to enact zoning regulations comes from the state. Edwards, 216 S.W.3d at 284;
Cherokee Country Club, 152 S.W.3d at 471. Tennessee Code Annotated section 13-7-101,
entitled “Grant of zoning power,” provides in pertinent part as follows: “The county
legislative body of any county is empowered, in accordance with the conditions and the
procedure specified in this part, to regulate . . . the uses of land for trade, industry, residence,
recreation, agriculture, forestry, soil conservation, water supply conservation or other
purposes.” Tenn. Code Ann. § 13-7-101(a)(1) (1992). Tennessee Code Annotated section
13-7-102 then provides that “the county legislative body may, by ordinance, . . . divide the
territory of the county which lies . . . outside of municipal corporations into districts . . . and
within such districts may regulate the erection, construction, reconstruction, alteration and
uses of buildings and structures and the uses of land.” Id. § 13-7-102.

       In an effort to address the concerns of existing businesses using property in such a
manner that would be prohibited under newly enacted zoning provisions, the General
Assembly enacted Tennessee Code Annotated section 13-7-208 in 1973. The relevant
portions of section 13-7-208 at the time the County adopted the ordinance at issue in this case




                                               -15-
provided as follows:19

        (b) In the event that a zoning change occurs in any land area where such land
        area was not previously covered by any zoning restrictions of any
        governmental agency of this state or its political subdivisions, or where such
        land area is covered by zoning restrictions of a governmental agency of this
        state or its political subdivisions, and such zoning restrictions differ from
        zoning restrictions imposed after the zoning change, then any industrial,
        commercial or business establishment in operation, permitted to operate under
        zoning regulations or exceptions thereto prior to the zoning change shall be
        allowed to continue in operation and be permitted; provided, that no change
        in the use of the land is undertaken by such industry or business.

        (c) Industrial, commercial or other business establishments in operation and
        permitted to operate under zoning regulations or exceptions thereto in effect
        immediately preceding a change in zoning shall be allowed to expand
        operations and construct additional facilities which involve an actual
        continuance and expansion of the activities of the industry or business which
        were permitted and being conducted prior to the change in zoning[.]

Tenn. Code Ann. § 13-7-208(b)–(c) (1992) (emphasis added). Tennessee Code Annotated
section 13-7-208(b), often referred to as a “grandfather clause,” SNPCO, Inc., 363 S.W.3d
at 474, has been described as “‘an exception to a restriction that allows all those already
doing something to continue doing it, even if they would be stopped by the new restriction.’”
Coe v. City of Sevierville, 21 S.W.3d 237, 243 (Tenn. Ct. App. 2000) (quoting Black’s Law
Dictionary 629 (5th ed. 1979)). Because “‘[p]roperty is usually already in use when it is first
zoned, . . . it is inevitable that ideal zoning theory will clash with the existing use of
particular pieces of property.’” Custom Land Dev., Inc. v. Town of Coopertown, 168
S.W.3d 764, 772 n.4 (Tenn. Ct. App. 2004) (quoting Lafferty v. City of Winchester, 46
S.W.3d 752, 758 (Tenn. Ct. App. 2000)). Thus, the grandfather clause provides a solution
whereby existing users of property may lawfully continue uses that would otherwise violate
a zoning ordinance. Smith Cnty., 304 S.W.3d at 310. The grandfather clause ensures that
despite a primary objective of zoning to eliminate non-conforming uses, the use to which the
property has been devoted at the time of the enactment of the ordinance may continue
without interruption. Syracuse Aggregate Corp. v. Weise, 414 N.E.2d 651, 654 (N.Y. 1980).
While some panels of the Court of Appeals have held that section 13-7-208 applies only to
ordinances passed by municipalities, and not counties, see, e.g., Fields v. White, No. 88-250-
II, 1989 WL 5456, at *2 (Tenn. Ct. App. Jan. 27, 1989), this Court has expressly ruled that

       19
            Section 13-7-208(b) in the 1992 version of the code is now codified at section 13-7-208(b)(1).

                                                    -16-
the statute applies to city and county ordinances. Smith Cnty., 304 S.W.3d at 311.

       In order to invoke the protections of Tennessee Code Annotated section 13-7-208(b),
the burden of proof, in what can be appropriately described as a fact-intensive inquiry, rests
upon the user of the property to establish

       (1) that there has been a change in zoning (either adoption of zoning where
       none existed previously, or an alteration in zoning restrictions); (2) that the use
       to which they put their land was permitted prior to the zoning change; (3) that
       the business was operating when the change in zoning took effect; and (4) that
       the current business is the same business that was being conducted when the
       change in zoning occurred.

SNPCO, Inc., 363 S.W.3d at 475 (footnotes omitted) (internal quotation marks omitted).
When applicable, the grandfather protection in section 13-7-208 is neither intended to put a
property owner in a more favorable position than he or she was in prior to the zoning
ordinance’s passage, Abbington Ctr., LLC v. Town of Collierville, No. W2011-00722-COA-
R3-CV, 2012 WL 440701, at *6 (Tenn. Ct. App. Feb. 13, 2012), nor to create an extension
of time during which a property owner can establish a non-conforming business. Smith
Cnty., 304 S.W.3d at 318.

         Courts have frequently addressed the requisite level of activity necessary to establish
a pre-existing use. This analysis involves a determination of whether the “industrial,
commercial, or business establishment is in operation.” Tenn. Code Ann. § 13-7-208(b). In
order for a use of property to qualify for protection under the statute, the use or “operation”
must first have been actually permitted under the relevant laws and regulations prior to the
passage of the subject zoning ordinance, and not merely allowed “through lax enforcement.”
Smith Cnty., 304 S.W.3d at 316 n.18. As we stated in Smith County, “‘[t]he question is at
what point will a court recognize that the [property owner] is entitled to protection from a
change in zoning that would [otherwise] bar a use [that was] permitted when development
or construction was commenced.’” Id. at 317 (quoting Gackler Land Co. v. Yankee Springs
Twp., 398 N.W.2d 393, 403 (Mich.1986) (Levin, J., dissenting)); see also Jennette, 2000 WL
1121550, at *8. If “substantial steps in . . . construction” have taken place and “substantial
liabilities” have been incurred, a business qualifies for protection under the statute. Smith
Cnty., 304 S.W.3d at 317; Rutherford v. Murray, No. E2003-01333-COA-R3-CV, 2004 WL
1870066, at *8 (Tenn. Ct. App. Aug. 20, 2004); cf. SCA Chem. Waste Servs., 636 S.W.2d
at 437.

      In Smith County, this Court made reference to the Court of Appeals’ opinion in
Rutherford as illustrative of the “substantial steps” necessary to constitute a pre-existing use.

                                              -17-
See Smith Cnty., 304 S.W.3d at 317. The owner of an automobile repair shop contended that
he was entitled to continue his business operations despite the adoption of a zoning ordinance
precluding that use. Rutherford, 2004 WL 1870066, at *7. Just prior to the zoning change,
the owner had purchased the land, obtained a building permit, dug and poured footers for the
foundation of the garage, and initiated construction of the block walls of the garage. Id. The
Court of Appeals ruled that these actions showed “a devotion of the [p]roperty to use as an
automobile repair shop” and constituted “substantial steps in the construction of his
commercial garage prior to the change in the [z]oning [r]egulations.” Id. at *8.

        Nevertheless, “mere preparation” of the property for operations is not enough to
establish a pre-existing non-conforming use. Smith Cnty., 304 S.W.3d at 317-18; City of
Pharr v. Pena, 853 S.W.2d 56, 64 (Tex. Ct. App. 1993). Jennette illustrates that principle.
The Court of Appeals ruled favorably for the county, holding that the owner, who had
acquired a property without any history of mining for aggregates, was not “in
operation”—having “blasted . . . on two occasions, . . . ha[ving] only made one sale of rock[,]
. . . [and having acted] under an agreement . . . which provided that they would not
themselves operate or allow any other person to operate ‘any mining or quarrying business.’”
Jennette, 2000 WL 1121550, at *7. The Court of Appeals described the single sale of rock
as “an incidental commercial transaction which standing alone is not indicia of an industrial,
commercial or business establishment in operation,” id. (internal quotations omitted), and
also gave weight to the lack of equipment necessary to conduct mining operations:

       It is undisputed that [the] property never had . . . much of the equipment
       necessary for a full-scale quarry. [The property owner] testified that for the
       blasting of the rock and the construction of the road, the following equipment
       was necessary: “[a]n excavator, hoe, backhoe . . . [, a] loader, a loading device
       of some kind, a dozer to handle any on-site fill, and a track drill and
       compressor and blasting equipment.” [The property owner] stated . . . that in
       order to start a quarry, they would need “a primary crushing unit, a secondary
       crushing unit, conveyors to various size of stockpiled areas, a washing system,
       a dust collection system, and loaders, scale house and complex to be together
       and more track drills and compressors.” [When the ordinance was passed],
       only the blasting equipment had been placed on site.

Id. at *3. Based largely upon the property owner’s description of the operation as a
“proposed quarry” and an expert’s characterization of the land as an “embryonic green field
operation,” the court ruled that the quarry was not “in operation” at the time of the zoning
changes. Id. at *8.

                              V. Diminishing Assets Doctrine

                                             -18-
       When analyzing whether a particular “industrial, commercial or business
establishment [is] in operation,” Tenn. Code Ann. § 13-7-208(b), the nature of the business
and industry cannot be disregarded. Smith Cnty., 304 S.W.3d at 318-19 (holding that,
despite moving mobile homes onto the property, a mobile home park was not “in operation”
since regulations required permits to operate such a park, and the property owner had not
applied for such permits); Hansen Bros. Enters. v. Bd. of Supervisors, 907 P.2d 1324, 1336-
37 (Cal. 1996) (considering the “nature and use” of the mineral extraction business in
determining the scope of a pre-existing use); Cnty. of Du Page v. Elmhurst-Chicago Stone
Co., 165 N.E.2d 310, 313 (Ill. 1960) (holding that “the ordinary concept of use, as applied
in determining the existence of a nonconforming use, must yield to the realities of the
business in question and the nature of its operations”). Our courts have recognized that
principle in consideration of the grandfather clause in Tennessee Code Annotated section 13-
7-208. See, e.g., Lamar Adver. Co., 1986 WL 2639, at *4 (holding that a company had not
abandoned billboards because the nature of the industry requires varying levels of outdoor
advertising at different times, thereby justifying several periods of non-use).

         The diminishing assets doctrine, however, goes further, based upon the principle that
mining and quarrying involve a unique use of land. Unlike other non-conforming uses where
the land is incidental to the business operations, the mining and quarrying industry is
comprised of the excavation and sale of the very natural resources that make up the property.
Weise, 414 N.E.2d at 654-55. In Weise, New York’s highest court recognized that areas are
left in reserve, un-excavated for long periods of time, until their resources are actually needed
and that many jurisdictions have adopted the diminishing assets doctrine to settle land use
disputes related to that industry. Id. The doctrine provides that reserves yet to be mined,
quarried, or excavated are nonetheless pre-existing uses in the event of a more restrictive
zoning change: “an owner of a nonconforming use may sometimes . . . have a . . . right to use
an entire tract even though only a portion of the tract was used when the restrictive ordinance
was enacted.” Stephan & Sons, Inc. v. Municipality of Anchorage, 685 P.2d 98, 101-02
(Alaska 1984) (quotation omitted).

       In Du Page, the Illinois Supreme Court, while ruling that the holding of property in
reserves for future mining uses was sufficient to permit the continuation and expansion of
operations despite inconsistent zoning, explained the rationale for the doctrine:

       In a quarrying business the land itself is a material or resource. It constitutes
       a diminishing asset and is consumed in the very process of use. . . . [I]n cases
       of a diminishing asset the enterprise is “using” all that land which contains the
       particular asset and which constitutes an integral part of the operation,
       notwithstanding the fact that a particular portion may not yet be under actual
       excavation. It is in the very nature of such business that reserve areas be

                                              -19-
        maintained which are left vacant or devoted to incidental uses until they are
        needed.

Du Page, 165 N.E.2d at 313. A majority of the courts have adopted the doctrine under
circumstances similar to the case before us. See Hansen Bros. Enters., 907 P.2d at 1337
(explaining that the “rule [of diminishing assets] is generally applicable in those states in
which the question has arisen”); City of Univ. Place v. McGuire, 30 P.3d 453, 458 (Wash.
2001) (“Most courts that have considered the proper scope of a legal nonconforming mining
activity have adopted the diminishing asset doctrine.”). In Legrand v. Ewbank, 284 S.W.3d
142, 143-45 (Ky. Ct. App. 2008), a portion of a 227-acre tract had been pitted for sand and
gravel extraction at the time of a re-zoning. The Kentucky Court of Appeals, adopting the
rule in DuPage, held that the diminishing assets doctrine entitled the owner to mine the
parcel. While emphasizing that the issue was fact-intensive, the Kentucky court held that the
diminishing assets doctrine was not without limitation:

               Were we to hold that mere ownership of property with the intent of
        mining its resources is sufficient to establish a nonconforming use, mining
        could be expanded indefinitely under the auspices of a nonconforming use.
        We believe, therefore, that such uses are not without limitation.
               Although we do not impose the impractical limitation that the property
        be actively mined prior to the enactment of the ordinance, it must have been
        demonstrably dedicated to that use.

Id. at 146. Recognizing that ownership of the property with the intent to mine was an
important factor, but not the exclusive factor, the Kentucky Court of Appeals ruled that the
limited activities which had taken place before the zoning were sufficiently established. Id.20


        20
           Other jurisdictions, without adopting or rejecting the doctrine, have held the doctrine inapplicable
on the facts. In Crumbaker v. Hunt Midwest Mining, Inc., 69 P.3d 601, 609 (Kan. 2003), the Kansas
Supreme Court acknowledged the doctrine but held that it did not apply because the operations had been
approved through a conditional use permit which the court distinguished from a prior, non-conforming use.
In Town of Levant v. Seymour, 855 A.2d 1159, 1166-67 (Me. 2004), Maine’s Supreme Court avoided
deciding whether to adopt the diminishing assets doctrine after determining that the property owner failed
to express any intention to expand excavation. Only a few jurisdictions have limited the land subject to pre-
existing use treatment to those portions of land that were actually being excavated or physically utilized in
mining or quarrying operations. See Town of Billerica v. Quinn, 71 N.E.2d 235, 236 (Mass. 1947) (requiring
“actual occupation of the land in a manner physically appropriating it” to the operations before extending
pre-existing use status); Torok v. Rubber City Sand & Gravel Co., C.A. No. 9136, 1979 WL 207680, at *4
(Ohio Ct. App. June 13, 1979) (adopting the doctrine of diminishing assets, in reliance upon Du Page, 165
N.E.2d at 313). But see Suffield Twp. Bd. of Trustees v. Rufener, 2011-Ohio-3294, No. 2010-P-0061, 2011
WL 2638195, at *7 (Ct. App. June 30, 2011) (stating that the “doctrine of diminishing assets has generally
                                                                                                 (continued...)

                                                     -20-
        While the treatment of the diminishing assets doctrine has variations, most of the
cases from other jurisdictions demonstrate that courts have, under appropriate circumstances,
permitted mining and quarrying companies not only to continue, but to expand operations
after a zoning change which would have otherwise prohibited their activities.

                                         VI. Analysis
        The evidence at trial established that the Company engaged in a variety of activities
on the property prior to passage of the County ordinance on August 17, 1998. Specifically,
the Company applied for water and air permits required for quarrying activities. The
Company scouted the property to determine its suitability as a quarry site and located
previously excavated mining pits. The Company cleared overgrown brush and vegetation
from the roadways, the ramps into the pits, and the inside of the pits so that mining
equipment and company vehicles could operate on the property. The Company moved a
track loader and dozer onto the property and used the dozer to continue work on the roads
and ramps. The Company laid out and completed a blast shot on the property on July 23,
1998. The Company used some of the blast rock for roads on the property, but on July 29
and 30, 1998, hauled the remaining blast rock on trucks to another one of the Company’s
facilities, where the rock was processed for resale. Finally, on August 14, 1998, the
Company prepared the location of a second blast shot, but the second blast actually did not
occur until August 20, 1998, subsequent to passage of the County ordinance.

        The Company conducted three blasts on the property, the reports of which appear as
exhibits in the record. The blasts occurred on July 23, August 20, and October 1, 1998. The
location of the July 23, 1998 blast is indicated as being on the “e[ast] wall.” The August 20
blast location was at the “n[orth]w[est] wall” and the October 1 blast was at the “n[orth]e[ast]
corner of pit.” Based on the testimony regarding the location of the Company’s operations,
all of the blasts took place within pit one, a portion of which is on the western part of the
property, an area outside of the city zoning boundary. Because the ordinance was passed and
became effective on August 17, 1998, only the July 23 blast can be considered in determining
whether the pre-ordinance activities constitute “in operation” for purposes of Tennessee
Code Annotated section 13-7-208. Although the monetary amount expended by the
Company in relation to these activities was disputed at trial, the trial court found the
expenditures on the previously unzoned portion of the property to be approximately $80,000
to $100,000.

       Our statute, Tennessee Code Annotated section 13-7-208, provides adequate guidance


       20
         (...continued)
not been used in Ohio”).

                                              -21-
for a determination of “grandfather” status. The diminishing assets doctrine, while
instructive, need not be adopted in order to address the question before us. Nevertheless, the
property’s history as a mining site and its known reserves qualify as an important factor in
the determination of whether the business was “in operation;” that is, “operating when the
change of zoning took effect.” SNPCO, Inc., 476 S.W.3d at 475. Despite several years of
mining inactivity and the property’s primary use for agricultural purposes, the expressed
purpose of the Company at the time of purchase was to acquire known reserves. It is
significant that approximately 150 million tons of proven reserves were located on the
property, an essential component of the mining industry. While, as indicated, we are neither
prepared to adopt the diminishing assets doctrine in these circumstances nor hold that merely
owning property with proven reserves and a history of mining is enough to establish a pre-
existing use, the evidence of reserves and the nature of the mining industry are appropriate
considerations in the factual determination of whether activities prior to a zoning change are
sufficient to establish operations and, therefore, invoke the protections of the statute. In the
consideration of whether a particular “industrial, commercial, or business establishment [is]
in operation,” Tenn. Code Ann. § 13-7-208(b), the unique nature of the industry cannot be
ignored. Smith Cnty., 304 S.W.3d at 317-18.

       Based upon our extensive review of the record, we hold that the evidence does not
preponderate against the trial court’s finding that the Company’s activities established a pre-
existing use and, therefore, qualify for protection under the statute. “Substantial steps” in
construction may often satisfy the grandfather clause in section 13-7-208. Smith Cnty., 304
S.W.3d at 317; Rutherford, 2004 WL 1870066, at *8. Similarly, a demonstrated “devotion
of the property” towards a particular use can also result in the finding of a pre-existing use
protected by section 13-7-208. Rutherford, 2004 WL 1870066, at *8. In summary, the
measures taken by the Company aimed at turning the property into an active mine illustrate
such a commitment. The combination of these measures, the proven reserves, and the mining
history on the property, lead us to conclude that the Company’s mining business was “in
operation” at the time Jefferson County passed its zoning ordinance.

                                     Conclusion
       Under these circumstances, the Company was not required to exhaust its
administrative remedies by appealing the stop work order with the board of zoning appeals
of the County. Furthermore, the evidence does not preponderate against the trial court’s
ruling that the Company had established business operations prior to the passage of the
ordinance; therefore, the Company’s use of the property at issue is entitled to the protections
of Tennessee Code Annotated section 13-7-208. The judgment of the Court of Appeals is,
therefore, reversed, and the judgment of the trial court is reinstated. Costs are adjudged
against Jefferson County, for which execution may issue, if necessary.



                                              -22-
       _________________________________
       GARY R. WADE, JUSTICE




-23-